J-S55016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAROD CAGER                                :
                                               :
                       Appellant               :   No. 133 WDA 2020

             Appeal from the PCRA Order Entered January 7, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0013713-2011


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                        FILED: March 19, 2021

        Jarod Cager (Appellant) appeals from the order entered on January 7,

2020 in the Court of Common Pleas of Allegheny County dismissing his petition

filed under the Post Conviction Relief Act (PCRA).1 We affirm. Appellant brings

four claims of error, with the fourth inclusive of five sub-parts:

        1.   Whether the PCRA court erred when it found that
        [Appellant’s] trial counsel was not ineffective for failing to call
        and/or interview Mr. Clayton McCray[.]

        2.    Whether the PCRA court abused its discretion when it
        concluded that Mr. Jason Daniels’ statement to Mr. Clayton
        McCray was not an excited utterance[.]

        3.    Whether the PCRA court abused its discretion when it found
        that Mr. McCray’s statement regarding a July 31, 2011 shooting
        was irrelevant to Appellant’s PCRA claim[.]
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S55016-20



      4.    Whether the PCRA court committed an error of law in finding
      that the following claims lacked arguable merit:

            i.     Trial counsel was ineffective for failing to move for a
      mistrial at Appellant’s trial.
            ii.    The Commonwealth violated Appellant’s constitutional
      rights to a fair trial and to a fair and impartial jury.
            iii.   The Commonwealth violated Appellant’s constitutional
      rights to confront and cross-examine witnesses.
            iv.    Trial counsel was ineffective when he failed to
      properly cross-examine Detective James McGee.
            v.     Trial counsel was ineffective for not presenting
      Appellant’s alibi defense.

Appellant’s Brief at 10 (some capitalization omitted).

      On direct appeal, this Court described the underlying facts as follows:
             On August 14, 2011, Kiona Sirmons was at the home of
      relatives on Rochelle Street in Pittsburgh, Pennsylvania. She was
      joined by several friends, including Ravin Reid, Montaja Littlejohn,
      and Valon Pennix. Sometime later, Sirmons’ boyfriend, Antwan
      Leake, and Jacelyn Terry joined the gathering. Upon arrival, Terry
      remained in the living room with the other women but Leake went
      into the kitchen. According to Detective James McGee, Sirmons
      stated in an interview on September 2, 2011 that two black males
      entered the residence and proceeded to the kitchen approximately
      15 minutes after Leake arrived. After two or three minutes,
      Sirmons heard multiple gunshots and saw Appellant and Terrel
      Noaks run from the kitchen and exit the front door. In a recorded
      statement given to the police on September 9, 2011, which the
      Commonwealth published to the jury, Sirmons confirmed that she
      saw Appellant and Noaks exit the home shortly after the shooting.
      Sirmons also identified Appellant and Noaks in a photographic
      array.

            At trial, none of the women present at the Rochelle Street
      residence recalled details of the shooting on August 14, 2011,
      including the identities of any males who entered or left the house
      other than Leake. Sirmons testified that she previously identified
      Appellant and Noaks as the shooters because detectives harassed
      her and visited her at work. She also testified that the police told
      her who to circle on the photographic array and she denied telling
      police nicknames used by Appellant and Noaks.

                                     -2-
J-S55016-20



             Leake died after sustaining four gunshot wounds during the
       August 14 attack. Of these, wounds inflicted on Leake’s head and
       chest were deemed capable of causing death. A ballistics expert
       called by the Commonwealth testified that five shell casings
       recovered from the crime scene were .40 caliber Smith and
       Wesson casings fired from a Glock handgun. These casings
       matched the .40 caliber bullet fragments recovered from the fatal
       wounds inflicted upon Leake. The Commonwealth also called
       Tanner Shawl as a witness against Appellant. Shawl testified that
       in December 2010, approximately eight months prior to the
       murder, he purchased a .40 caliber Glock handgun on behalf of
       Appellant. Shawl further testified that Appellant selected the gun
       and supplied funds to purchase the firearm.

              Lastly, the Commonwealth introduced testimony from a
       witness trained in the field of cellular telephone data analysis.
       This testimony established that Appellant received four calls from
       Leake on the day of Leake’s murder.           In addition, Noaks
       telephoned Appellant five times on the date of the crime. Four
       calls from Appellant’s telephone on August 14, 2011 between 6:00
       p.m. and 8:00 p.m. utilized a cellular tower situated in the same
       general area as the crime scene and Appellant’s mother’s
       residence.

             At the conclusion of trial on February 4, 2014, a jury
       convicted Appellant of first-degree murder, 18 Pa.C.S.[ ] §
       2502(a), and carrying a firearm without a license, 18 Pa.C.S.[ ] §
       6106(a)(1). The jury acquitted Appellant of criminal conspiracy.
       On June 26, 2014, the court sentenced Appellant to life
       imprisonment for his murder conviction and a concurrent term of
       40 to 80 months’ incarceration for carrying a firearm without a
       license.

Commonwealth v. Cager, 1994 WDA 2014 (Pa. Super. Aug. 25, 2017)

(unpublished) (footnotes omitted). This Court affirmed Appellant’s conviction,

rejecting his claims as to expert witness testimony on identification, admission

of firearms evidence, and the weight of the evidence. 2           Id. at 4, 10.
____________________________________________


2 Appellant’s appeal rights were reinstated nunc pro tunc after an initial failure
to file an appeal. See Cager, 1994 WDA 2014, at 4.

                                           -3-
J-S55016-20



Appellant’s bid for allocatur was denied on February 21, 2018.3 He filed a

petition under the PCRA on December 3rd of 2018. The trial court held two

hearings, on September 5, 2019 and October 30, 2019, before formally

dismissing Appellant’s petition on January 7, 2020.         This timely appeal

followed.4

       “In PCRA proceedings, an appellate court’s scope of review is limited by

the PCRA’s parameters; since most PCRA appeals involve mixed questions of

fact and law, the standard of review is whether the PCRA court’s findings are

supported by the record and free of legal error.” Commonwealth v. Pitts,

981 A.2d 875, 878 (Pa. 2009) (citation omitted). “It is well-settled that a

PCRA court’s credibility determinations are binding upon an appellate court so

long as they are supported by the record.” Commonwealth v. Robinson,

82 A.3d 998, 1013 (Pa. 2013) (citation omitted). However, this Court reviews

the PCRA court’s legal conclusions de novo. Commonwealth v. Rigg, 84

A.3d 1080, 1084 (Pa. Super. 2014) (citation omitted).

       Many of Appellant’s claims sound in allegations of ineffective assistance.

“To establish trial counsel’s ineffectiveness, a petitioner must demonstrate:

(1) the underlying claim has arguable merit; (2) counsel had no reasonable

____________________________________________



3   Commonwealth v. Cager, 369 WAL 2017 (Pa. Feb. 21, 2018).

4Although it is unclear whether Appellant timely complied with the trial court’s
order per Pa.R.A.P. 1925(b), the trial court addresses the merits and thus we
may as well. See Commonwealth v. Rodriguez, 81 A.3d 103, 105 n.2 (Pa.
Super. 2013).

                                           -4-
J-S55016-20



basis for the course of action or inaction chosen; and (3) counsel’s action or

inaction prejudiced the petitioner.” Commonwealth v. Freeland, 106 A.3d

768, 775 (Pa. Super. 2014) (citing Strickland v. Washington, 466 U.S. 668

(1984); Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987)). Petitioners

must show by a preponderance that their conviction or sentence resulted from

ineffective assistance that, in the case’s particular circumstances, so

undermined the truth-finding function that no reliable adjudication of guilt or

innocence was possible. Id. We begin by presuming that counsel is effective,

and that not every error by counsel can or will result in a violation of a

petitioner’s Sixth Amendment right to counsel. Commonwealth v. Gribble,

863 A.2d 455, 472 (Pa. 2004).

      Appellant argues that trial counsel was ineffective for failing to call

Clayton McCray. Appellant alleges that McCray would have testified that a

now-deceased individual named Jason Daniels confessed to McCray that he

committed the underlying shooting. Trial Ct. Op. at 4; Commonwealth’s Brief

at 12. The trial court concluded that Appellant did not establish an exception

to the hearsay rule, and thus the testimony in question was not admissible.

Trial Ct. Op. at 5-6.

      Where an ineffectiveness claim hinges on the proposed testimony of

witnesses who went uncalled at trial, petitioners must establish that the

proposed witnesses were available and willing to testify, that counsel knew or

should have known of the proposed witnesses, and that the absence of the

proposed testimony so prejudiced the petitioner that they were denied a fair

                                     -5-
J-S55016-20



trial. Commonwealth v. Reid, 99 A.3d 427, 438 (Pa. 2014). We now know

that, even after Appellant was given an opportunity to establish the

admissibility of the proposed testimony, he was unable to do so; therefore, he

cannot show that he was prejudiced by his lawyer’s failure to seek its

admission. This claim fails.

      Next, Appellant claims that the trial court erred in determining that the

excited utterance exception did not apply to the proposed testimony.

Appellant’s Brief at 25-29. When reviewing evidentiary decisions, we apply

an abuse of discretion standard. Commonwealth v. Orie, 88 A.3d 983, 1022

(Pa. Super. 2014). “An abuse of discretion will not be found based on a mere

error of judgment, but rather exists where the court has reached a conclusion

which overrides or misapplies the law, or where the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will.”

Commonwealth v. Alicia, 92 A.3d 753, 760 (Pa. 2014).

      Fundamentally, regardless of which exception Appellant attempted to

establish, he cannot establish it unless the trial court believes the facts that

would support that exception. The trial court did not find that this after-the-

fact “confession” had sufficient indicia of reliability, and thus concluded that

its admission would have been improper. Trial Ct. Op. at 5-6. Such findings

are entitled to great deference from appellate courts, who come to the record

cold, as opposed to the factfinder. “The default role of appellate courts is to

defer to the trial court . . . in matters of fact and credibility.”       Berg v.

Nationwide Mutual Insurance Company, Inc., 235 A.3d 1223, 1230 (Pa.

                                       -6-
J-S55016-20



2020) (where parties agreed to proceed with cold record rather than live

hearings, factual findings are nevertheless entitled to deference on appeal);

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(en banc) (“We defer to the PCRA court’s factual findings and credibility

determinations supported by the record.”).        Because Appellant has not

established an abuse of discretion, this claim too must fail.

      Next, Appellant argues that the PCRA court abused its discretion when

it found that Mr. McCray’s statement regarding a July 31, 2011 shooting was

irrelevant to Appellant’s PCRA claim.    The PCRA court concluded that the

statement lacked sufficient indicia of reliability. Trial Ct. Op. at 6. For the

reasons stated above, we must afford great deference to this determination.

Appellant has not established an abuse of discretion, and thus no relief is due.

      Appellant also claims that trial counsel was ineffective for failing to

pursue a mistrial after Juror No. 3 informed the court that she used to know

Appellant’s mother in the 1970’s, as they grew up on the same street, and

that she was aware that some of the children in that family had “been in

trouble before.” See Trial Ct. Op. at 9; Appellant’s Brief at 30-32. However,

the juror confirmed that she could be fair and impartial. Further, the trial

court reports that the juror was dismissed. Trial Ct. Op. at 9. Therefore,

Appellant could not have been prejudiced by this, as the juror was not present

during deliberation. Appellant also claims that the jury was tainted because

his co-defendant’s father approached two jurors during a lunch break.




                                     -7-
J-S55016-20



Appellant’s Brief at 32. Another juror was dismissed after appearing to mouth

words back and forth with Appellant’s co-defendant. Appellant’s Brief at 33.

       The problem with these claims is that the record reflects that the trial

court took them seriously and eliminated any potential source of bias or taint

at the earliest opportunity. Two jurors were dismissed, as described above,

and the interaction between the co-defendant’s father and the jurors at lunch

was minimal.       The father identified them as jurors, and they instantly

responded that they were not allowed to talk to him. That is the entirety of

the exchange. See Trial Ct. Op. at 9. Crucially, the jurors were unaware that

the man who approached them was related to anyone in particular; further,

the entire jury was voir dired to ensure that no taint had arisen. Id. We

therefore conclude that the trial court correctly determined that Appellant

could not establish that any mistrial motion would have been meritorious. See

id. at 9-10. Appellant also complains that certain outbursts and inappropriate

behavior among the trial’s observers may have tainted the jury, but this

argument is speculative at best.5 See Appellant’s Brief at 33-34. No relief is

due.




____________________________________________


5Appellant seems to assume that the troublesome observers would have been
associated by the jury with the defense, rather than the prosecution. See
Appellant’s Brief at 35-36. However, he has offered no evidence for why this
would be so.


                                           -8-
J-S55016-20



       Next, Appellant argued that the trial court’s ruling on an excited

utterance deprived him of his rights of confrontation.6 Appellant’s Brief at 38.

An investigating officer testified at trial that he was one of the first officers to

arrive on the scene of the shooting, and he heard women screaming. Trial Ct.

Op. at 11. He heard one of the women say that two men with guns left the

house right after the shooting. Id.

       As stated above, we must afford trial courts broad discretion in

evidentiary rulings. However, this claim fails for another reason, as well: it is

far from clear how the excited utterance prejudiced him. It would have been

impossible to dispute the fact that a shooting occurred; therefore, there had

to have been at least one shooter.             That the women said there were two

shooters and that they were male is far too vague to attach any particular

prejudice to Appellant.       Because we must evaluate this claim through the

paradigm of ineffective assistance, Appellant must establish prejudice. See

Freeland, 106 A.3d at 775. Therefore this claim fails as well.

       Appellant also argues that trial counsel was ineffective for failing to

perform    an    adequate     cross-examination      of   Detective   James   McGee.

Appellant’s Brief at 41-44. Detective McGee’s testimony was offered by the

Commonwealth to counter witness Kiona Sirmons’ recantation of statements

made to police incriminating Appellant.           Id. at 41.   Appellant argues that

counsel should have questioned Detective McGee about the 911 call and
____________________________________________


6 The trial court analyzes this claim as one of appellate counsel’s alleged
ineffectiveness. See Trial Ct. Op. at 11.

                                           -9-
J-S55016-20



another statement Sirmons made in which she did not identify the shooters,

and about allegedly coercive tactics, such as talking with Sirmons at her place

of work and her home. We first observe that talking to a witness at their

workplace or home is certainly less coercive than talking to them at a police

facility. The trial court confirmed that the jury heard the 911 call. Trial Ct.

Op. at 11. Sirmons had been impeached with inconsistent statements, and

the trial court concludes that it was not unreasonable for trial counsel to avoid

calling further attention to such impeachment. Id. at 11. Because we see no

abuse in the trial court’s determination that counsel pursued a reasonable trial

strategy, no relief is due.

      Finally, Appellant argues that trial counsel was ineffective for failing to

present an alibi defense at trial.   Appellant’s Brief at 44-46.    Apparently,

Appellant’s mother and father would have testified that he was at their home

at the time of the shooting.      Id. at 44-45.    After offering Appellant an

opportunity to explore this potential testimony at a PCRA hearing, the trial

court concludes that “[c]ounsel is entitled to make a strategic decision that

the unsubstantiated testimony of a clearly biased witness would not have

swayed the jury in the face of considerable evidence of guilt . . . .” Trial Ct.

Op. at 10. Appellant has simply failed to surmount the high bar posed by the

abuse of discretion standard.




                                     - 10 -
J-S55016-20



     Because Appellant has failed to establish that the trial court erred in

dismissing his PCRA petition, we must affirm.

     Order affirmed.

     Judge Colins joins the Memorandum.

     Judge Bowes Concurs in the Result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/19/2021




                                   - 11 -